         Case: 4:20-cv-00011-JMV Doc #: 19 Filed: 11/04/20 1 of 2 PageID #: 1636




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION



SALLIE BOWMAN                                                                                         PLAINTIFF

V.                                                                                          NO. 4:20CV11-JMV

ANDREW SAUL
COMMISSIONER OF SOCIAL SECURITY                                                                     DEFENDANT

                                             FINAL JUDGMENT

         This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for a period of disability and disability insurance

benefits. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit. The Court, having reviewed the record, the administrative transcript, the briefs of

the parties, and the applicable law and having heard oral argument, finds as follows, to wit:

         For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter on November 3, 2020, the Court finds there is

no reversible error, and the Commissioner’s decision is supported by substantial evidence in the

record.1 Therefore, the decision of the Commissioner is hereby AFFIRMED.


1
  Judicial review under 42 U.S.C. § 405(g) is limited to two inquiries: (1) whether substantial evidence in
the record supports the Commissioner’s decision and (2) whether the decision comports with proper legal
standards. See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). “Substantial evidence is ‘such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Greenspan v.
Shalala, 38 F.3d 232, 236 (5th Cir. 1994) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.
1420, 28 L. Ed. 2d 842 (1971)). “It is more than a mere scintilla, and less than a preponderance.”
Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citing Moore v. Sullivan, 919 F.2d 901, 904 (5th Cir.
1990)). “A decision is supported by substantial evidence if ‘credible evidentiary choices or medical
findings support the decision.’” Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations
omitted). The court must be careful not to “reweigh the evidence or substitute . . . [its] judgment” for that
        Case: 4:20-cv-00011-JMV Doc #: 19 Filed: 11/04/20 2 of 2 PageID #: 1637


         SO ORDERED AND ADJUDGED this, the 4th day of November, 2020.



                                                      /s/ Jane M. Virden
                                                      U.S. MAGISTRATE JUDGE




of the ALJ, see Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988), even if it finds that the evidence
preponderates against the Commissioner's decision. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994);
Harrell, 862 F.2d at 475. As pointed out during the hearing, the light residual functional capacity (“RFC”)
determination in this case is supported by substantial evidence, namely state agency medical consultant
opinions. Furthermore, Plaintiff fails to point to actual functional deficits in the record for the relevant
period that warrant a more limited RFC, and several records indicate the claimant had no functional
limitations, see, e.g., Tr. 903-904, 922-23, 943. Finally, the ALJ’s failure to deem Plaintiff’s anemia a
severe impairment was harmless because Plaintiff has not pointed to evidence in the record of a need to be
absent or away from the workstation due to anemia. Cf. Herrera v. Comm’r of Soc. Sec., 406 F. App’x
899, 903 n.2 (5th Cir. 2010) (finding any step two error would be harmless where ALJ, nevertheless,
included credible associated functional limitations in the RFC). Indeed, the record in this case indicates
the claimant was chronically noncompliant with her ferrous sulfate and elixir treatment, see, e.g., Tr. 894,
933; quickly responded to treatment, see, e.g., 544, 876-79, 904; and missed a hematology/oncology
appointment on at least one occasion to attend school, Tr. 938.
                                                         2
